                               UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF KANSAS

    MARK ARNOLD,

             Plaintiff,

             v.                                         Case No. 18-2703-CM

    CITY OF OLATHE, KANSAS, et al.,

             Defendants.


                                          ORDER

        Defendant Calvin Hayden has filed a motion (ECF No. 97) seeking to compel

supplemental discovery responses from the plaintiff, Mark Arnold. Plaintiff opposes the

motion to compel, arguing he has provided complete answers to the discovery.1 For the

reasons discussed below, the court grants the motion.

Background

        Plaintiff, acting as special administrator of the estate of decedent Ciara Howard, has

brought 42 U.S.C. § 1983 excessive force claims and state law tort claims for

assault/battery and survival/wrongful death against the officer defendants for their

involvement in the 2017 shooting death of Ms. Howard. Defendant served interrogatories

on October 7, 2019, eight of which are contention interrogatories seeking “with

particularity each fact” supporting plaintiff’s claims, the source of those facts, and




1
    ECF No. 115.

                                              1
O:\ORDERS\18-2703-CM-97.DOCX
identification of documents supporting those facts.2 For ease of reference, the court

reproduces the eight interrogatories at issue here.3 In each interrogatory, defendant asked

for “(a) the identity of each individual who can testify to those facts” and “(b) those

documents or things supporting each material fact.”4

          Interrogatory No. 8:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations that Deputy Nate
                Denton was present at 112 S. Keeler St., Olathe, Johnson
                County, Kansas on August 23, 2017, entered the residence,
                entered the laundry room, and shot and killed Ms. Howard.

          Interrogatory No. 9:

                State with particularity each material fact known to you and
                upon which you rely in support of your allegations contained
                in Count I of your Complaint that Defendant Chaulk and
                Defendant Denton used excessive force against Ciara Howard
                in violation of Ms. Howard’s constitutional rights.

          Interrogatory No. 10:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations that Defendant Chaulk
                entered the residence and entered the laundry room where Ms.
                Howard had barricaded herself.


2
  ECF No. 97-1. Defendant also served another 13 interrogatories, to which plaintiff
objected to six, and 20 requests for production, to which plaintiff objected to 16. The
parties appear to have resolved the discovery disputes related to these interrogatories and
requests for production, and they are not at issue in this motion. See ECF No. 97 at 2.
3
  Id. For each interrogatory, defendant included language stating, “Do not answer this
Interrogatory by stating that this information will be provided in the future, after discovery.
Defendants desire to know what the factual basis for your allegations in your Complaint
which are relied upon to comply with F.R.C.P. 11.”
4
    Id.

                                              2
O:\ORDERS\18-2703-CM-97.DOCX
          Interrogatory No. 11:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations contained in Count IV
                of your Complaint that Defendants Chaulk and Denton
                assaulted and battered Ms. Howard.

          Interrogatory No. 12:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations contained in Count V of
                your Complaint that Defendants Chaulk, Denton, Sparks or
                Hayden breached a duty of care to Ms. Howard.

          Interrogatory No. 15:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations in Count I, Paragraph
                48, that Deputy Denton and Sergeant Chaulk’s actions were
                reckless, wanton and malicious.

          Interrogatory No. 16:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations in Count IV, Paragraph
                72, that Deputy Denton and Sergeant Chaulk’s actions were
                wanton, or done with malice or reckless disregard for Ciara
                Howard’s rights.

          Interrogatory No. 17:

                State with particularity each fact known to you and upon which
                you rely in support of your allegations in Paragraph 81, that the
                actions of Sheriff Hayden, Deputy Denton, Sergeant Sparks
                and Sergeant Chaulk’s actions were “reckless, wanton,
                malicious and/or cruel” justifying an award of punitive
                damages. 5




5
    Id.

                                               3
O:\ORDERS\18-2703-CM-97.DOCX
          Plaintiff served his answers by mail on November 6, 2019.6 His initial response to

the contention interrogatories was one objection, repeated for all eight interrogatories, that

the interrogatories are overbroad, unduly burdensome, premature, duplicative of initial

disclosures, and invade the work-product doctrine.7 Plaintiff’s objection included language

conceding “an interrogatory may reasonably ask for the material or principal facts which

support a contention,” but maintaining an interrogatory that requires “each and every” fact

is overly broad and unduly burdensome.8

          On November 20, 2019, defendant sent plaintiff a golden-rule letter addressing each

objection and modifying the contention interrogatories to “request material or principal

facts, rather than each fact.”9 The parties discussed their discovery disputes and plaintiff,

presumably conceding that his objections were frivolous, supplemented his answers on

December 6, 2019.10 Defendant filed the instant motion on December 11, 2019, alleging

the supplemental responses were still deficient.11 The docket reflects plaintiff served his

second supplemental answers that day.12




6
    ECF No. 85.
7
    ECF No. 97-1.
8
    Id.
9
    ECF No. 97-3.
10
     ECF No. 94.
11
     ECF No. 97.
12
     ECF No. 98.

                                               4
O:\ORDERS\18-2703-CM-97.DOCX
         In his response to the motion to compel, plaintiff did not reassert any of his

objections.13      Because plaintiff did not reassert any objections, the court deems them

abandoned.14 Plaintiff’s sole response to defendant’s motion is that he “provided full and

complete answers as requested,” by serving third supplemental answers on December 30,

2019,15 and believes the motion is moot.           In his reply, defendant argues the third

supplemental answers are still deficient.16

         As a threshold matter, the court first considers whether the parties have sufficiently

conferred regarding plaintiff’s motion, as required by D. Kan. 37.2. A review of the

briefing and attached exhibits indicates counsel communicated via email and telephone

multiple times to attempt to resolve their discovery disputes. 17 As such, the court is

satisfied counsel have adequately conferred.

Analysis

         Rule 26(b) of the Federal Rules of Civil Procedure states that the parties may obtain

discovery regarding “any nonprivileged matter that is relevant to any party’s claims or




13
     ECF No. 115.
14
  Moses v. Halstead, 236 F.R.D. 667, 672 (D. Kan. 2006) (“When ruling on a motion to
compel, the Court will consider only those objections that have been (1) timely asserted,
and (2) relied upon in response to the motion to compel.”).
15
     ECF No. 110.
16
     ECF No. 126.
17
     ECF No. 97.

                                               5
O:\ORDERS\18-2703-CM-97.DOCX
defenses and proportional to the needs of the case.”18 The proportionality standard moved

to the forefront of Fed. R. Civ. P. 26(b) when the rule was amended in 2015, which

reinforced the need for parties to focus on the avoidance of undue expense to the parties.19

Although the court still considers relevance, the previous language defining relevance as

“reasonably calculated to lead to the discovery of admissible evidence,” was deleted in the

2015 amendment “because of it was often misused to define the scope of discovery and

had the potential to ‘swallow any other limitation.’”20 As such, the requested information

must be nonprivileged, relevant, and proportional to the needs of the case to be

discoverable.21 With this standard in mind, the court turns to the discovery requests at issue

in plaintiff’s motion.

Scope of Interrogatories

        The court finds defendant’s interrogatories are reasonable and proportional to the

needs of the case. The interrogatories seek information supporting specific allegations

related to the 2017 shooting death of Ms. Howard. Although courts generally find



18
   Fed. R. Civ. P. 26(b)(1). The proportionality standard takes into account “the importance
of the issues at stake in the action, the amount in controversy, the parties’ relative access
to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its
likely benefit.” Id.
19
 Frick v. Henry Indus., Inc., No. 13-2490-JTM-GEB, 2016 WL 6966971, at *3 (D. Kan.
Nov. 29, 2016).
20
   Brown v. Panhandle E. Pipeline Co. L.P., No. 16-CV-2428-JAR-TJJ, 2018 WL 263238,
at *2 (D. Kan. Jan. 2, 2018).
21
  Funk v. Pinnacle Health Facilities XXXII, LP, No. 17-1099-JTM-KGG, 2018 WL
6042762, at *1–2 (D. Kan. Nov. 19, 2018).

                                              6
O:\ORDERS\18-2703-CM-97.DOCX
interrogatories seeking a narrative account of a party’s case objectionable, interrogatories

may properly ask for the principal or material facts supporting an allegation of defense.22

Interrogatories, even those that ask for “each and every” fact, are not unduly burdensome

or overly broad if they are narrow in scope and do not seek every conceivable detail and

fact concerning the entire case.23

        Although the court notes initial disclosures pursuant to Fed. R. Civ. P. 26(a) should

hopefully reduce the need for redundant interrogatories about the same subject matter, the

court also recognizes that the disclosures may not indicate whether particular people or

information support specific contentions.24 That is the case here. The interrogatories seek

discoverable information and are narrowly tailored so as not to be unduly burdensome.

Plaintiff’s Answers

        Each of the eight interrogatories at issue seeks material facts supporting one of

plaintiff’s claims, as well as the identity of each individual who can testify about those




22
  Brown, 2018 WL 263238, at *5; Heartland Surgical Specialty Hosp., LLC v. Midwest
Div., Inc., No. 05-2164-MLB-DWB, 2007 WL 2192860, at *2 (D. Kan. July 25, 2007);
Allianz Ins. Co. v. Surface Specialties, Inc., No. 03–2470–CM–DJW, 2005 WL 44534, at
*8 (D. Kan. Jan. 7, 2005).
23
  Heartland Surgical Specialty Hosp., LLC, 2007 WL 2192860, at *2 (citing Cardenas v.
Dorel Juvenile Group, Inc., 231 F.R.D. 616, 619 (D. Kan. 2005) (finding an interrogatory
asking for each and every element of a product’s design the plaintiffs contended was
defective, asking the plaintiffs to identify how it was defective, and asking the manner in
which their injuries were caused by each alleged defect to be sufficiently narrow)).
24
   See, e.g., Williams v. Sprint/United Mgmt. Co., 235 F.R.D. 494, 503 (D. Kan. 2006)
(finding, although interrogatories appeared to seek information provided in initial
disclosures, the information in the disclosures did not indicate specific information to
answer the questions asked in the interrogatories).

                                              7
O:\ORDERS\18-2703-CM-97.DOCX
facts. Defendant concedes plaintiff has provided this information in his third supplemental

answers.25

           But plaintiff’s answers conspicuously do not set forth the material facts supporting

his claims. In all eight supplemental answers, plaintiff cites a block of time-stamped clips

from what he refers to as the “KC Star Full Video” and “KC Compilation Video,” while

providing some narrative exposition about the clips.26 Plaintiff contends he has previously

provided the videos, which defendant does not dispute.27

           Defendant asserts it is unclear what facts plaintiff knew and relied upon in making

his allegations against defendants Chaulk, Sparks, and Denton28 and the respective claims

against them.29 The mere recitation of time-stamped clips – which is largely an identical

recitation for each interrogatory – does not constitute a complete answer tailored to each

interrogatory. Even if the clips are somewhat responsive, they still fail to offer context or

provide a meaningful answer to the interrogatories that defendant can understand. The




25
     ECF No. 97 at 5.
26
     ECF No. 126-1.
27
     Id.
28
  The court disagrees with defendant that plaintiff’s interrogatories are deficient by failing
to explain the basis for his allegations against Denton. As explained in the court’s order
granting plaintiff’s motion to substitute Deputy Sheriff Clinton Peterson for Denton (ECF
No. 99), plaintiff and plaintiff’s counsel were reasonably mistaken as to the correct
defendant. The court construes plaintiff’s discovery responses referring to Denton as
supporting his claims against Peterson. Now that the court has entered its order substituting
Peterson, the parties shall proceed with discovery using the correct defendants’ names.
29
     ECF No. 126.

                                                8
O:\ORDERS\18-2703-CM-97.DOCX
result is what appears to be shorthand, not a coherent answer to the interrogatives.

Defendant (and the court, frankly) is unable to glean many of the sources of these

statements, how they’re responsive to the specific interrogatory, or how they fit in

plaintiff’s larger case. Each defendant is entitled to know the specific allegations against

him or her, and plaintiff’s supplemental answers fail to provide that information.

         The court, supporting the approach to “bring this cat and mouse game to a

screeching halt,”30 requires plaintiff to answer the interrogatories in full. That includes

answering the interrogatories in complete sentences and including only the facts responsive

for the particular defendant(s) referred to in each interrogatory, rather than citing the same

block of clips repeatedly without any context.

Sanctions

         Although defendant does not ask the court to impose sanctions on plaintiff, under

Rule 37(a)(5)(A), the award of fees and expenses is mandatory, unless certain exceptions

apply.     Nothing in the record suggests monetary sanctions are unjust under these

circumstances. Plaintiff’s counsel is directed to confer with defense counsel in an attempt

to agree on an appropriate fee award. If such an agreement can be reached, then the parties

shall jointly file a notice confirming for the court that’s the case; otherwise, plaintiff’s




30
   Pepsi-Cola Bottling Co. of Pittsburg v. Bottling Grp., L.L.C., No. 07-2315-JAR, 2008
WL 234326, at *1–2 (D. Kan. Jan. 28, 2008) (requiring the defendant to answer an
interrogatory to “[p]rovide the specific factual basis, including identifying any relevant
documents or witnesses, for each and every affirmative defense you have alleged,” as well
as a corresponding request for production of documents, but limiting the scope as to the
“material or principal facts” to support its defenses).

                                              9
O:\ORDERS\18-2703-CM-97.DOCX
counsel has until January 30, 2020 to show cause why monetary sanctions should not be

imposed. By the same deadline, defendant shall file a fee affidavit with supporting detailed

time sheets. Plaintiff then has until February 3, 2020 to file anything challenging those

fee claims.

         IT IS THEREFORE ORDERED that defendant’s motion is granted. By January

30, 2020, plaintiff shall supplement his answers to Interrogatory Nos. 8, 9, 10, 11, 12, 15,

16, and 17.

        IT IS SO ORDERED.

        Dated January 16, 2020, at Kansas City, Kansas.

                                          s/ James P. O’Hara
                                          James P. O’Hara
                                          U.S. Magistrate Judge




                                            10
O:\ORDERS\18-2703-CM-97.DOCX
